Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a CIP of 15/749,000, now abandoned, which is a 371 of PCT/US16/45037.
The response filed on December 20, 2021 has been entered.
Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group I with an election of species of
(A1) E. coli as the organism, 
(A2) the pathway depicted in Figure 7, 
(A3) overexpression of polyketoacyl-CoA thiolase (PKT) plus knockout of fermentative pathways (ΔldhA ΔpoxB, Δpta ΔadhE ΔfrdA ) and thioesterases (ΔyciA ΔybgC Δydil ΔtesA ΔfadM ΔtesB)  as the genetic modifications made in said organism of (A1),
(B) acetoacetylCoA + acetyl-CoA as starting substrates and triacetic acid lactone as the product, and 
(C) Ralstonia eutropha bkTB: protein access # AAC3822.1 (GenBank: AAC38322.1)
 in the reply filed on December 20, 2021 is acknowledged.  

Claims 5-9, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no December 20, 2021.

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/198,764, filed 07/30/2015, is acknowledged. 

Improper Markush Grouping Rejection
Claim 11 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
In the instant case, the Markush grouping of a method of using a recombinant microorganism comprising a polynucleotide encoding a polyketoacyl-CoA thiolase and an in vitro method of using a polyketoacyl-CoA thiolase is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: polyketoacyl-CoA thiolase is a polypeptide, which are composed of amino acids, and a genetically modified microorganism, is a living organisms, comprising a polynucleotide, which are composed of nucleic acids; any relationship between the polypeptide and the coding polynucleotide comprised in the microorganism comprising is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  Therefore, they are not members of the same recognized physical or chemical class or the same art-recognized class; are not considered to be functionally equivalent and have a common use; and do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-4 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “iterations of at least one of the reactions in steps b), c), d), and e)” in line 11.  The metes and bounds of the above limitation in the context of the claim are unclear.  It is unclear what is meant by “iteration”, a repeat of any of steps a)-e), repeat of the entire sequence of steps b)-e), another version of any of steps a)-e), and etc.  Clarification is requested.

Claim 1 and claims 2-4 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 2 and claim 3 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said extended polyketoacyl-CoA, 3-OH-polyketoacyl-CoA, polyketoenoyl-CoA, or α,β-saturated-polyketoacyl-CoA " in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “extended” polyketoacyl-CoA, 3-OH-polyketoacyl-CoA, polyketoenoyl-CoA, or α,β-saturated-polyketoacyl-CoA recited in claim 2 refers to elongating polyketoacyl-CoA, 3-OH-polyketoacyl-CoA, polyketoenoyl-CoA, or α,β-saturated-polyketoacyl-CoA by two carbons and addition of a beta-keto group, recited line claim 1, lines 14-16. Clarification is requested.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 10 and clam 11 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “hydrolyzing said polyketoacyl-CoA to form a polyketide” in line 6.  The metes and bounds of the above limitation in the context of the claim are unclear.  The phrase “polyketoacyl-CoA” occurs twice in step a), as a primer and as a product.  Therefore, it is unclear which polyketoacyl-CoA is hydrolyzed in step b).  Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-4 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method of producing/isolating any polyketide, any spontaneously rearranged from of said polyketide, or any derivative of said polyketide by growing  a genetically engineered microorganism comprising (1) a polyketide producing pathway comprising a) C(n)-acyl-CoA + acetyl-CoA → C(n+2)-ketoacyl-CoA catalyzed by any enzyme, any ketoacyl-CoA thiolase or Ralstonia eutropha bktB, b) C(n+2)-ketoacyl-CoA + acetyl-CoA → C(n+4)-polyketoacyl-CoA, wherein n is > 0 and <30, catalyzed by any enzyme, any polyketoacyl-CoA thiolase or Ralstonia eutropha bktB, interations of step a) and/or step b), and c) conversion of the polyketoacyl-CoA of step b) to the polyketide, the spontaneously rearranged form of said polyketide, or the derivative of said polyketide catalyzed by any thioesterase or spontaneously or (2) a) expressing any polyketoacyl-CoA thiolase catalyzing a non-decarboxylative Claisen condensation of acetyl-CoA and  acetoacetyl-CoA to form a polyketoacyl-CoA, and b) hydrolyzing said polyketoacyl-CoA to form the polyketide, the spontaneously rearranged form of said polyketide, or the derivative of said polyketide. Therefore, the claims are drawn to a method of producing a genus of polyketides having 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of a genetically engineered microorganism comprising a “polyketide-producing pathway comprising a) C(n)-acyl-CoA + acetyl-CoA → C(n+2)-ketoacyl-CoA, b) C(n+2)-ketoacyl-CoA + acetyl-CoA → C(n+4)-polyketoacyl-CoA” and “combining a polyketoacyl-CoA thiolase with an acetyl-CoA and an acetoacetyl-CoA to allow for non-decarboxylative Claisen condensation to form a polyketoacyl-CoA, and b) hydrolyzing said polyketoacyl-CoA to form a polyketide” fails to provide a sufficient description of the genus of microorganisms used in the claimed method as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.  The CAFC in UC California v. Eli 
Natural iterative carbon chain elongation for producing polyketides using decarboxylative Claisen condensation using polyketide synthases was known in the art at the time the claimed invention was effectively filed.  However, iterative carbon chain elongation for producing polyketides using non-decarboxylative Claisen condensation using thiolases was not known in the art at the time the claimed invention was effectively filed.  The specification is limited to a method of producing triketoacyl-CoA/triacetic acid lactone (TAL) by culturing a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 3, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 3, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL).   While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written E. coli used in the method of producing triketoacyl-CoA/triacetic acid lactone (TAL) from acetyl-CoA and the structure of any genetically modified microorganism having unknown structure and having the function of producing any polyketide, any spontaneously rearranged from of said polyketide, or any derivative of said polyketide.  Therefore, the specification fails to describe a representative species of the claimed genus.  
Further, the claimed invention requires a defined number of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism, wherein overexpression of said genes/enzymes/thiolases in any genetically engineered microorganism results in production of any polyketide, any spontaneously rearranged from of said polyketide, or any derivative of said polyketide by elongating any ketoacyl-CoA or any polyketoacyl-CoA by two carbons.  Although the specification discloses exemplary genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism that can theoretically convert the polyketides recited in claim 1 and exemplary microorganisms, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary genes/enzymes/ thiolases, 
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-4 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing triketoacyl-CoA/triacetic acid lactone (TAL) by culturing a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 3, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 3, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL), a method of producing a method of producing any polyketide having unknown structure using any microorganism comprising polyketide producing pathway comprising of any enzyme, thiolase ketoacyl-thiolase, polyketoacyl-thioase, and any other enzyme(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method of producing/isolating any polyketide, any spontaneously rearranged from of said polyketide, or any derivative of said polyketide by growing  a genetically engineered microorganism comprising (1) a polyketide producing pathway comprising a) C(n)-acyl-CoA + acetyl-CoA → C(n+2)-ketoacyl-CoA catalyzed by any enzyme, any ketoacyl-CoA thiolase or Ralstonia eutropha bktB, b) C(n+2)-ketoacyl-CoA + acetyl-CoA → C(n+4)-polyketoacyl-CoA catalyzed by any enzyme, any polyketoacyl-CoA thiolase or Ralstonia eutropha bktB, (2) a) expressing any polyketoacyl-CoA thiolase catalyzing a non-decarboxylative Claisen condensation of acetyl-CoA and  acetoacetyl-CoA to form a polyketoacyl-CoA, and b) hydrolyzing said polyketoacyl-CoA to form the polyketide, the spontaneously rearranged form of said polyketide, or the derivative of said polyketide. Therefore, the claims are drawn to a method of producing any polyketide having unknown structure using any microorganism comprising polyketide producing pathway comprising of any enzyme, thiolase ketoacyl-thiolase, polyketoacyl-thioase, and any other enzyme(s).
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of genetically engineered microorganism producing a large number of polyketides.  Natural iterative carbon chain elongation for producing polyketides using decarboxylative Claisen condensation using polyketide synthases was known in the art at the time the claimed invention was effectively filed.  However, iterative carbon chain elongation for producing polyketides using non-decarboxylative Claisen condensation using thiolases was not known in the art at the time the claimed invention was effectively filed. The specification is limited to a method of producing triketoacyl-CoA/triacetic acid lactone (TAL) by culturing a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 3, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to .
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can genetically modify microorganisms with various polynucleotides encoding polypeptides of a pathway using well-known and widely used techniques in the art and create a reaction system with various polynucleotides/enzymes, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a delineated set of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism that produce any polyketide.
In the absence of: (a) rational and predictable scheme for producing any polyketide using any polyketide-producing pathways and any genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism and (b) a correlation between structure and the activity of producing any polyketide using any modified microorganism, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism to determine which recombinant cells transformed with which heterologous polynucleotides and which set of enzymes can produce any polyketide.  While enablement is not precluded by the 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a set of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism that produces any polyketide, (2) which combinations of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism to use in order to arrive at a set of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism that produces any polyketide, and (3) the general tolerance of any microorganisms to any polyketide or intermediates leading up to any polyketide.   
The amount of direction or guidance presented and the existence of working examples.  
The specification does not disclose of a set of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism that produce polyketides other than a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 3, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 3, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 3, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL), but provides no guidance with regard to the set of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism that produces any polyketide.   
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).   

Other Relevant Art
Tan (A polyketoacyl-CoA thiolase-dependent pathway for the synthesis of polyketide backbones. Nat Catal 3, 593–603 (2020).– form PTO-892) discloses iterative carbon chain elongation for producing polyketides using non-decarboxylative Claisen condensation using thiolase but is not available as prior art because the reference was published or made known to the public after the instant invention was filed.

Conclusion

	Claims 1-20 are pending.

	Claims 5-9 and 12-20 are withdrawn.

	Claims 1-4 and 10-11 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652